     Case 3:21-cv-01060-JPG Document 4 Filed 08/31/21 Page 1 of 6 Page ID #30




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    LEONARD F. LOCKE, #32910-045,                       )
                                                        )
                   Petitioner,                          )
                                                        )
    vs.                                                 )         Case No. 21-cv-01060-JPG
                                                        )
    USA,                                                )
                                                        )
                   Respondent.                          )

                                    MEMORANDUM & ORDER

GILBERT, District Judge:

           Petitioner Leonard F. Locke filed a self-styled “Motion Under 28 U.S.C. § 1651” in this

District on August 26, 2021. (Doc. 1). Locke is an inmate in the custody of the Federal Bureau

of Prisons (“BOP”) and is currently incarcerated at the Federal Correctional Institution in

Greenville, Illinois (“FCI-Greenville”). In the motion, Locke alleges that he was subjected to an

unlawful traffic stop, search, and arrest. (Id. at 1-21). Due to the ineffective assistance of his

counsel, Locke pleaded guilty to criminal charges arising from the incident.1 He now challenges

his criminal conviction and sentence on numerous constitutional grounds under the All Writs Act.

See 28 U.S.C. § 1651. Locke seeks release from custody. (Id.).

           This matter was opened as a mandamus action and, as such, is subject to preliminary review

under 28 U.S.C. § 1915A. Section 1915A requires the Court to screen prisoner complaints and

filter out non-meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a petition that is legally

frivolous, malicious, meritless, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual


1
  Although the allegations are far from clear, Locke appears to challenge his conviction for selling,
distributing, or dispensing a controlled substance that resulted in a 96-month sentence in United States v.
Locke, No. 17-cr-00372-BP-1 (W.D. Mo. filed Dec. 6, 2017).

                                                    1
  Case 3:21-cv-01060-JPG Document 4 Filed 08/31/21 Page 2 of 6 Page ID #31




allegations are liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821

(7th Cir. 2009).

       As an initial matter, the Court must evaluate the substance of Locke’s claim to determine

whether he has invoked the correct statute when bringing this action pursuant to 28 U.S.C. § 1651.

Godoski v. United States, 304 F.3d 761, 763 (7th Cir. 2002) (court must evaluate independently

the substance of the claim being brought to see if correct statute is being invoked). The All Writs

Act authorizes the United States Supreme Court and all courts established by an Act of Congress

to issue all writs necessary or appropriate in aid of their respective jurisdictions. 28 U.S.C. § 1651;

In re Campbell, 264 F.3d 730 (7th Cir. 2001) (citing In re Loudermilch, 158 F.3d 1143, 1145 (11th

Cir. 1998) (per curiam); Moye v. Clerk, DeKalb County Superior Court, 474 F.2d 1275 (5th Cir.

1973) (per curiam)). However, these courts possess no general power to issue writs, and the Act

does not enlarge the Court’s jurisdiction. In re Campbell, 264 F.3d 730 (7th Cir. 2001) (citing

FED. R. CIV. P. 81(b); Clinton v. Goldsmith, 526 U.S. 529, 535 (1999); United States v. Tablie, 166

F.3d 505 (2d 1999) (per curiam)).

       The Mandamus Act, 28 U.S.C. § 1361, vests the Court with jurisdiction to issue writs of

mandamus. Section 1361 establishes jurisdiction for a federal court to compel a federal official or

agency to perform a duty that is owed to the petitioner. See 28 U.S.C. § 1361. Three elements

must be met to issue a writ: (1) a petitioner’s clear right to the relief sought; (2) a plainly defined

and peremptory duty on the part of the respondent to do the act in question; and (3) no other

adequate remedy at law. Burnett v. Bowen, 830 F.2d 731, 739 (7th Cir. 1987). Because a writ of

mandamus is considered an extraordinary remedy, a court will deny a petition if any of these three

elements are missing. See Ahmed v. Dept. of Homeland Security, 328 F.3d 383, 387 (7th Cir.




                                                  2
  Case 3:21-cv-01060-JPG Document 4 Filed 08/31/21 Page 3 of 6 Page ID #32




2003); Banks v. Secretary of Indiana Family and Soc. Servs. Admin., 997 F.2d 231, 244 (7th Cir.

1993).

         Locke did not mention the Mandamus Act in his motion, and he has not established any of

the elements necessary to support a writ of mandamus. He points to no clear right to relief, no

duty on the part of any federal official to do the act in question, and no inadequate remedy at law.

Locke’s challenge to his conviction and sentence does not call for the type of extraordinary relief

available under Sections 1361 and 1651.

         Locke explicitly seeks release from custody. A petition for a writ of habeas corpus is the

proper route “[i]f the prisoner is seeking what can fairly be described as a quantum change in the

level of custody—whether outright freedom, or freedom subject to the limited reporting and

financial constraints of bond or parole or probation.” Graham v. Broglin, 922 F.2d 379, 381 (7th

Cir. 1991). However, a person challenging his federal conviction should first bring a motion to

vacate, set aside, or correct sentence before the sentencing court pursuant to 28 U.S.C. § 2255, and

this remedy usually supersedes a petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

A § 2255 motion is normally the exclusive means for a federal prisoner to launch a collateral

attack. Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003). Where § 2255 proves to be inadequate

or ineffective to test the legality of his detention, a federal inmate may turn to § 2241 under some

circumstances. See 28 U.S.C. § 2255(e); United States v. Prevatte, 300 F.3d 792, 798-99 (7th Cir.

2002). However, a § 2241 petition filed by a federal prisoner is generally limited to challenges to

the execution of the sentence. Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998);

Atehortua v. Kindt, 951 F.2d 126, 129 (7th Cir. 1991); Waletski v. Keohane, 13 F.3d 1079, 1080

(7th Cir. 1994) (prisoner challenging federal conviction and sentence should proceed under 28

U.S.C. § 2255).



                                                 3
  Case 3:21-cv-01060-JPG Document 4 Filed 08/31/21 Page 4 of 6 Page ID #33




        Because Locke filed the instant motion to challenge the validity of his federal conviction

and sentence, the motion is, in substance, a collateral attack. This is true, regardless of the title of

the motion. “Call it a motion for a new trial, arrest of judgment, mandamus, prohibition, coram

nobis, coram vobis, audita querela, certiorari, capias, habeas corpus, ejectment, quare impedit, bill

of review, writ of error, or an application for a Get-Out-of-Jail Card; the name makes no difference.

It is substance that controls.” United States v. Lloyd, 398 F.3d 978, 980 (7th Cir. 2005). Locke is

collaterally attacking his conviction and sentence.

        He should bring his collateral attack in a motion to vacate, set aside, or correct sentence

under 28 U.S.C. § 2255 in the federal court that entered judgment against him—the United States

District Court for the Western District of Missouri. Because this Court did not enter judgment

against Locke in his criminal case, it lacks jurisdiction to address the merits of the motion under

§ 2255. If he instead wishes to request relief under § 2241, Locke may do so by filing a habeas

petition in the federal judicial district where he is confined (i.e., currently the Southern District of

Illinois). Regardless, relief is not available to Locke under 28 U.S.C. §§ 1361 and 1651, so this

case shall be closed.

                                             Disposition

        IT IS ORDERED that the Motion Under 28 U.S.C. § 1651 (Doc. 1) is DISMISSED

without prejudice, and this action is terminated. Locke is ADVISED that the dismissal does not

count as one of his three “strikes” under the provisions of 28 U.S.C. § 1915(g). This dismissal

does not preclude Locke from challenging his criminal conviction and sentence in a direct appeal

of his underlying criminal case, a motion to vacate, set aside, or correct sentence under 28 U.S.C.

§ 2255 in the court of conviction, a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241

in the district of confinement, or otherwise.



                                                   4
    Case 3:21-cv-01060-JPG Document 4 Filed 08/31/21 Page 5 of 6 Page ID #34




        The Clerk’s Office is DIRECTED to send Locke a blank Motion to Vacate, Set Aside, or

Correct Sentence Under 28 U.S.C. § 2255 and Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2241.

        This case was opened without payment of a filing and docketing fee or a motion for leave

to proceed in forma pauperis without prepayment of the fee. However, Locke is ADVISED that

his obligation to pay the filing and docketing fee for this action was incurred at the time he filed

his Motion Under 28 U.S.C. § 1651, and the obligation survives dismissal of the action. Thus, the

filing fee of $5.002 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133

F.3d 464, 467 (7th Cir. 1998).

          If Locke wishes to appeal this Order, he may file a notice of appeal with this Court within

sixty days of the entry of judgment. FED. R. APP. 4(a)(1)(B). If he does choose to appeal, Locke

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999). He must list each of the issues he

intends to appeal in the notice of appeal. Moreover, if the appeal is found to be nonmeritorious,

Locke may incur a “strike.” A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 60-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion

must be filed no more than twenty-eight (28) days after the entry of judgment, and this 28-day

deadline cannot be extended.

        The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.



2
  The filing and docketing fee for a mandamus action is $402.00, while the filing fee for a habeas action is
only $5.00. Because Locke filed the motion under the All Writs Act, it is unclear what type of action he
intended to bring and, consequently, what fee he should pay. Due to this uncertainty, the Court will only
assess a $5.00 filing fee for this action.


                                                     5
Case 3:21-cv-01060-JPG Document 4 Filed 08/31/21 Page 6 of 6 Page ID #35




   IT IS SO ORDERED.
   DATED: 8/31/2021
                                       s/J. Phil Gilbert
                                       J. PHIL GILBERT
                                       United States District Judge




                                   6
